United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2198
                                    ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
       v.                             * District Court for the Western
                                      * District of Missouri.
James E. Caldwell, also known as      *
“P”, also known as Pencil,            * [UNPUBLISHED]
                                      *
             Appellant.               *
                                 ___________

                              Submitted: July 5, 2007
                                 Filed: July 10, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      James E. Caldwell challenges the sentence of four concurrent terms of 100
months in prison that the district court1 imposed after he pleaded guilty to four counts
of crack cocaine distribution in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).
Caldwell argues on appeal that the sentence was unreasonable because the district
court erroneously concluded that it lacked discretion to vary below the advisory
Guidelines range based on the sentencing differential between crack and powder

      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
cocaine offenses, and because the Sentencing Commission’s criticism of the
differential in its reports concerning federal cocaine sentencing policy constitutes a
mitigating factor that the court should have considered pursuant to 18 U.S.C.
§ 3553(a).

       A sentence within the advisory Guidelines range is presumptively reasonable.
See United States v. Lincoln, 413 F.3d 716, 717 (8th Cir.), cert. denied, 126 S. Ct. 840
(2005). The record indicates that the district court considered the disparate penalties
for crack offenses and the Sentencing Commission’s reports to the extent permitted
by our holding in United States v. Spears, 469 F.3d 1166 (8th Cir. 2006) (en banc).
Caldwell has not identified any section 3553(a) factor that the district court
improperly weighed or irrelevant factor upon which the court unduly relied. See
United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005). We find no abuse of
discretion and conclude that Caldwell’s sentence is reasonable. See id. at 1003-04.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-